            Case 1:19-cv-05833-KMW Document 29 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------X
WORTH CAPITAL HOLDINGS 36 LLC,

                          Plaintiff,                              19-CV-5833 (KMW)

-against-                                                               ORDER

DAVID SHUMAN,

                           Defendant.
----------------------------------------------------X

KIMBA M. WOOD, United States District Judge:

        The parties submitted a proposed Scheduling Order and Discovery Plan on March 12,

2020. The Court is mindful that the ongoing COVID-19 pandemic may have affected the

anticipated deadlines contained in those submissions. No later than June 24, 2020, the parties

shall submit a brief status update by letter. If the parties wish the Court to so-order the

previously filed proposed Scheduling Order and Discovery Plan, they shall so state in the status

update letter. If the previously filed proposed Scheduling Order and Discovery Plan are no

longer viable, the parties shall submit a revised proposed Scheduling Order and Discovery Plan

along with the status update letter.



                 SO ORDERED.

DATED:           New York, New York
                 June 11, 2020

                                                                    /s/ Kimba M. Wood
                                                                      KIMBA M. WOOD
                                                                  United States District Judge
